Citation Nr: 0321774	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  95-20 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder to include a disorder of the upper back T3 vertebra 
(claimed as region between lumbar and cervical area).

4.  Entitlement to service connection for an acquired 
psychiatric disorder to include depressive disorder (claimed 
as post-traumatic stress disorder).

5.  Entitlement to service connection for a right ear hearing 
loss disability.

6.  Entitlement to an increased evaluation for hearing loss 
disability of the left ear, currently evaluated as 10 percent 
disabling.

7.  Entitlement to a total disability evaluation due to 
individual unemployability resulting from service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Dr. R.C. Grau, and Dr. C. Martinez


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January to July 1956 
and had multiple verified periods of active duty for training 
from May 1970 to October 1982.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
nervous disorder, right ear hearing loss disability, right 
knee disorder, left knee disorder, cervical spine disorder to 
include a disorder of the upper back T3 vertebra, fecal 
incontinence, and depression; granted service connection for 
neurogenic bladder and assigned a 10 percent evaluation under 
Diagnostic Code 7512; and denied increased evaluations for 
hearing loss disability of the left ear, degenerative 
osteoarthritis with spondylosis lumbar paravertebral myositis 
and discogenic disease, and tinnitus.  The veteran and his 
representative appeared before a hearing officer at a hearing 
at the RO in July 1995.  At this hearing, the veteran 
withdrew the issues of service connection for nervous 
disorder and increased evaluation for tinnitus.  In a March 
1999 hearing officer's decision, the veteran's neurogenic 
bladder disorder was increased to 60 percent under Diagnostic 
Code 7542.  The veteran, Dr. Martinez, Dr. Grau, and the 
veteran's representative appeared before a hearing officer at 
a hearing at the RO in December 1999.

In May 2001, the Board issued a decision that denied service 
connection for fecal incontinence and increased ratings for 
his osteoarthritis with spondylosis lumbar paravertebral 
myositis and discogenic disease, and neurogenic bladder.  At 
that time, the Board remanded the issues of service 
connection for a left knee disorder, a right knee disorder, a 
cervical spine disorder, a depressive disorder, and a right 
ear hearing loss disability, and an increased rating for a 
left ear hearing loss disability.  

Thereafter, the veteran filed an appeal of the May 2001 
decision to the United States Court of Appeals for Veterans 
Claims.  Specifically, he appealed the denial of service 
connection for fecal incontinence and the denial of increased 
ratings for his back disorder and neurogenic bladder.  
Pursuant to a Joint Motion for Remand and to Stay 
Proceedings, the Court issued a decision in January 2003 that 
vacated and remanded that part of the May 2001 Board decision 
that denied service connection for fecal incontinence and 
increased ratings for his back disorder and neurogenic 
bladder. 

In a February 2003 statement the veteran's private attorney 
indicated that his representation before the Board was 
limited to the issues remanded to the Board from the Court.  
The record reflects that the veteran had previously executed 
a VA Form 21-22, Appointment of a Veterans Service 
Organization as Claimant's Representative appointing Puerto 
Rico Public Advocate for Veterans Affairs (PRPAVA) as his 
representative.  The record does not reflect that the veteran 
has terminated the representation of PRPAVA.  As the 
representation of the veteran's private attorney is limited 
in scope to the specific issues listed above, PRPAVA remains 
his representative with respect to the remaining issues that 
are in appellate status.  Accordingly, the Board will address 
the issues of service connection for fecal incontinence and 
increased evaluations for neurogenic bladder, a back 
disorder, and discogenic disease in a separate remand.  


REMAND

As noted in prior Board Remand, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The notice given to the veteran in the Statement of the Case 
(SOC) and Supplemental Statements of the Case (SSOC) issued 
in October 1999 and August 2000 do not satisfy the duties to 
assist and notify set forth in the VCAA.  
The SOC issued in October 1999 informed the veteran that he 
had the burden of submitting a well-grounded claim for 
service connection for his claimed service-connected 
disabilities.  As set forth above, the VCAA has eliminated 
this requirement.  Similarly, the SSOC issued in August 2000 
informs the veteran that his claims had been denied, but does 
not address what evidence was necessary to substantiate his 
claim or what portion of the information or evidence, if any, 
is to be provided by the veteran.  Similarly, the evidence 
does not show that the veteran has been informed of what 
portion of the evidence is to provided by the Secretary.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  As the Board 
can no longer attempt to cure VCAA deficiencies, the RO must 
notify the veteran of the applicable provisions of VCAA, 
including what evidence is needed to support the claim, what 
evidence VA will develop, and what evidence the veteran must 
furnish.  

Additionally, the Board notes that the issues of service 
connection for left knee disorder, right knee disorder, 
cervical spine disorder, depressive disorder, and a right ear 
hearing loss disability, and an increased rating for a left 
ear hearing loss disability were remanded to the RO at the 
time that the May 2001 decision was promulgated.  However, 
the evidence does not show that the development requested in 
the May 2001 Remand was completed by the RO.  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, a remand is 
required to ensure compliance with the prior remand of the 
Board.   

With respect to the claim of entitlement to a total 
disability evaluation due to individual unemployability 
resulting from service-connected disabilities, remand is 
necessary to provide the veteran with a Statement of the 
Case.  Entitlement to TDIU benefits was denied by rating 
action dated in July 2000.  The veteran was informed of this 
decision by letter dated in August 2000.  In September 2000, 
the veteran submitted a VA Form 21-4138, Statement in Support 
of Claim wherein he referenced the denial of TDIU benefits 
and wrote "I'm not in agreement with your decision, so 
please send us the Statement of the Case to formally 
appeal."  Under pertinent VA regulations, a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement (NOD).  While special 
wording is not required, the NOD must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2002).  As the veteran's September 2000 statement 
clearly indicates that the veteran was expressing 
disagreement with the denial of TDIU benefits, it satisfies 
the requirement of a NOD.  Under the Court's holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), the 
aforementioned NOD initiates review by the Board of the RO's 
denial of TDIU benefits.  Accordingly, this issue must be 
remanded to have the RO issue a Statement of the Case.  

Because of the duties contained in the VCAA and the court 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, supra, and Manlincon v. West a remand in 
this case is required.  Accordingly, this case is REMANDED 
for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of VCAA, including what evidence is 
needed to support his claims, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  He 
should be informed that he has one year 
from the date of the letter to respond, 
and that his appeal cannot be adjudicated 
prior to that date unless he informs the 
RO that he has no additional evidence to 
submit or waives the one-year time 
period.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran in the recent 
past for knee or neck complaints or for 
hearing loss, or for psychiatric 
complaints.  After obtaining any 
appropriate release, the RO should 
records from all sources identified by 
the veteran.  The RO should contact Dr. 
R. C. Grau and request copies of his 
medical records pertaining to the 
veteran.

3.  The RO should furnish to the veteran 
and his representative a Statement of the 
Case addressing the issue of entitlement 
to a total disability rating due to 
individual unemployability resulting from 
service-connected disability.  This 
Statement of the Case should summarize 
the law and evidence relied on in the 
determination of his claim.  The veteran 
should also be information of his 
appellate rights with respect to this 
claim for TDIU benefits.  

4.  The veteran should be provided an 
examination by an appropriate specialist 
to determine the etiology of his knee and 
cervical spine disorders.  The claims 
folder must be provided to this physician 
prior to the examination.  Having 
reviewed the claims folder and having 
conducted an examination, the physician 
must provide an opinion as to whether any 
knee or cervical spine disability was 
either (a) caused or (b) aggravated by 
the veteran's service-connected back 
disability.  This physician's attention 
is specifically directed to the comments 
provided by Dr. Martinez at the December 
1999 hearing which related the veteran's 
bilateral knee disorder and his cervical 
spine disorder to his service-connected 
back disability.  If the specialist finds 
that the veteran's knee and cervical 
spine disabilities were not caused by the 
back disability, the specialist should 
then also offer an opinion as to whether 
the veteran's knee disabilities or his 
cervical spine disorder is aggravated by 
the service-connected back disability 
and, if so, the degree of disability 
attributable to such aggravation.  The 
physician should comment on the opinion 
provided by Dr. Martinez and provide a 
rationale for any opinion given.  If the 
physician cannot provide an opinion to 
any of the Board's remand questions 
without resorting to speculation, he must 
so state.

5.  The veteran should be afforded an 
audiological examination to determine the 
nature and extent of any hearing loss and 
the etiology of any right ear hearing 
loss.  The claims folder should be made 
available to the examiner for review 
before the examination.  All necessary 
tests should be performed.  The examiner 
should provide an opinion as to whether 
it is as likely as not that the veteran's 
right ear hearing loss is related to his 
active service.  The examiner should 
provide rationale for this opinion.

6.  Thereafter, the RO should readjudicate 
the claims for service connection for a 
left knee disorder, a right knee disorder, 
a cervical spine disorder, depressive 
disorder, and a right ear hearing loss 
disability and an increased rating for a 
left ear hearing loss disability.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


